IN THE SUPREME COURT, STATE OF WYOMING

                                      2013 WY 147

                                                               October Term, A.D. 2013

                                                                November 27, 2013


KINO RAMA BEMAN,

Appellant
(Defendant),

v.                                                 S-13-0123

THE STATE OF WYOMING,

Appellee
(Plaintiff).



                ORDER AFFIRMING THE DISTRICT COURT’S
                      JUDGMENT AND SENTENCE

[¶1]    This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant pled guilty to one count of aggravated assault and battery,
for causing bodily injury with a deadly weapon. Wyo. Stat. Ann. § 6-2-502(a)(ii). This
is Appellant’s direct appeal from the resulting conviction. On September 5, 2013,
Appellant’s court-appointed appellate counsel filed a “Motion to Withdraw as Counsel,”
pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d
493 (1967). Following a careful review of the record and the “Anders brief” submitted
by counsel, this Court, on September 24, 2013, entered its “Order Granting Permission
for Court Appointed Counsel to Withdraw.” That Order notified Appellant that the
District Court’s “Judgment and Sentence” would be affirmed unless, on or before
November 12, 2013, Appellant filed a brief that persuaded this Court that the captioned
appeal is not wholly frivolous. Taking note that Appellant, Kino Rama Beman, has not
filed a brief or other pleading within the time allotted, the Court finds that the district
court’s “Judgment and Sentence” should be affirmed. It is, therefore,
[¶2] ORDERED that the District Court’s May 15, 2013, “Judgment and Sentence” be,
and the same hereby is, affirmed.

[¶3]   DATED this 27th day of November, 2013.


                                            BY THE COURT:

                                            /s/

                                            MARILYN S. KITE
                                            Chief Justice